                         Case 2:20-cv-00788-RFB-VCF Document 24 Filed 10/11/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Lynne McChrystal
                         Nevada State Bar No. 14739
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                         Email: lynne.mcchrystal@jacksonlewis.com
                     6
                         Attorney for Defendant JT4, LLC
                     7
                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                         DIANA VAN BREE,                                    Case No. 2:20-cv-00788-RFB-VCF
                11
                                         Plaintiff,
                12                                                         STIPULATION TO EXTEND TIME FOR
                                 vs.                                       DEFENDANT JT4, LLC TO FILE ITS
                13                                                         REPLY IN SUPPORT OF PARTIAL
                         JT4, LLC, a Delaware Limited Liability            MOTION TO DISMISS PLAINTIFF’S
                14       Company, BARBARA M. BARRETT,
                         Secretary, UNITED STATES AIR FORCE,               FIRST AMENDED COMPLAINT [14]
                15
                                        Defendants.                         (First Request)
                16
                17
                18              IT IS HEREBY STIPULATED by and between the parties, through their respective

                19       counsel, that Defendant JT4, LLC (“Defendant”) be granted a seven (7) day extension beyond the
                20       October 13, 2020 deadline to file its Reply In Support Of Partial Motion to Dismiss Plaintiff’s
                21
                         First Amended Complaint [14], up to and including October 20, 2020. This stipulation is
                22
                         submitted and based upon the following:
                23
                                Undersigned Lead Defense Counsel had an unexpected death in the family last night and
                24
                25       is traveling out of state to be with family and attend to funeral services the next few days,

                26       returning on Monday, October 12, the day prior to the current deadline to file a reply.

                27              Therefore, Plaintiff’s counsel has kindly agreed, and the Parties hereby stipulate, that
                28       Defendant shall have up to and including October 20, 2020, to file its Reply In Support Of Partial
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-00788-RFB-VCF Document 24 Filed 10/11/20 Page 2 of 2




                     1   Motion to Dismiss Plaintiff’s First Amended Complaint.

                     2            This request is made in good faith and not for the purpose of delay.
                     3            Dated this 7th day of October, 2020.
                     4
                     5   JACKSON LEWIS LLP                                     KEMP & KEMP

                     6
                         /s/ Deverie J. Christensen                            /s/ James P. Kemp
                     7   Deverie J. Christensen                                James P. Kemp, Esq.
                         Nevada State Bar No. 6596                             Nevada State Bar No. 6375
                     8   Lynne McChrystal                                      7435 W. Azure Drive, Ste. 110
                         Nevada State Bar No. 14739                            Las Vegas, Nevada 89130
                     9   300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89101                               Attorney for Plaintiff
                10                                                             Diana Van Bree
                         Attorneys for Defendant
                11       JT4, LLC

                12
                13
                                                                         IT IS SO ORDERED.
                14
                15                                                  ________________________________
                                                                      U.S. District
                                                                    RICHARD      F. Court Judge/Magistrate
                                                                                    BOULWARE,       II Judge
                16
                                                                    UNITED
                                                                      Dated: STATES DISTRICT JUDGE
                17
                                                                     DATED this 11th day of October, 2020.
                18
                         4817-9539-0158, v. 1

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
